Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-10, 12, 14-16, 21-26, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbin (US 10,428,860) in view of Bynum (US 3,482,864) and Hatter (US Des. 244,908).  Dobbin discloses a system sealing a bolt hole in a part (10) comprising a straight shank bolt (3) extending through the hole and a collar (20) fastened to the bolt.  The collar comprising an interior threaded portion (25, 26); a seal cavity (27) between the threaded portion and a second end; a resilient seal (32) capable of sealing around the straight shank bolt (Figs. 4, 5).  The resilient seal is made of Teflon (column 5, line 28), has an outer diameter greater than the seal cavity to form an interference fit in the seal cavity (column 5, paragraph beginning line 18).  The volume of the seal cavity is “substantially” equal to the resilient seal as shown in Figs. 4 and 5 where a volume of the countersunk portion (at 12) would substantially fill the upper part of the cavity.  The seal cavity comprises: a counterbore region (29) with a diameter greater than a thread diameter; a transition region (28) between the thread and the counterbore; and a seal seating region (31) with a diameter greater than the counterbore receiving the seal with the interference fit (Fig. 3).  The transition region includes a .    
Dobbin does not disclose the collar to include a frangible region.  Bynum discloses a system sealing a bolt hole in a part (43) similar to Dobbin but further including a frangible region (20) between a first end of the collar and the threaded portion comprising a frangible torque-transmitting shaft (15) with in a wall thickness (at 21) less than the threaded portion.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the collar of Dobbin with a frangible portion as disclosed in Bynum because both are from the same field of endeavor where the addition of the frangible portion would provide the same predictable torque limiting results.
Dobbin as modified by Bynum does not disclose the exterior diameters of the torque-transmitting shaft and the threaded portion to be about the same, and the exterior of the threaded portion to be cylindrical.  Hatter shows a nut with a torque-transmitting shaft with the same diameter as a cylindrical threaded portion (see Fig. 1 and 2).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to design the nut of modified Bynum with the torque-transmitting shaft with the same diameter as the threaded portion, and with the interior threaded portion having a cylindrical external diameter as shown in Hatter as a matter of design choice.  
In regards to claims 8 and 15, Dobbin does not specify the alloy to have a yield strength within the range of 140,000 to 260,000 psi.  At the time the invention was made it would have been an obvious matter of design choice for one of ordinary skill in the art to select the titanium alloy with a yield strength within the claimed range because it is from a similar field of invention.



Response to Remarks
The rejection under 112(a) has been withdrawn as a result of the amendment deleting the limitation of first diameter being measured at the thread root.  And since the limitation has been deleted the rejection has been modified accordingly removing the Hsu reference which was relied upon for the now deleted limitation.

As applicable to the pending rejection, the applicant argues the claims as amended define over the combination of Dobbin, Bynum and Hatter.  Specifically, applicant argues that it would not have been obvious modify Dobbin to remove the hexagonal feature for applying a torque with a cylindrical surface as disclosed in Hatter because doing so would leave it inoperative for its intended purpose.  In response, the examiner disagrees.  

Second, if applicant referencing the hexagonal feature in Dobbin may be used for applying torque in the removal direction that is not part of the intended purpose of Dobbin.  There is no evidence that that the nut disclosed in Dobbin is intended to be removed.  To the contrary, Dobbin is provided with a curable sealant which would prevent removal of the nut once installed (paragraph bridging columns 1 and 2).  Additionally, Dobbin discloses the fastener is not limited to a nut but could also be a swage collar (column 2, paragraph beginning line 9) which are not designed for being removed.  Therefore, since there is no indication that Dobbin’s nut is intended for being removed, the elimination of the hexagonal feature of Dobbin would not affect its intended purpose of being removable since it is not intended to be removed.  In fact, replacing the hexagonal feature of Dobbin with a smooth cylindrical surface may provide an advantage in highlighting that it should not be removed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677